In an action by the purchasers, to rescind a contract for the purchase and sale of real property, and to recover the payment made on account of the contract price, less $25, the appeal is from a judgment dismissing the complaint entered on a decision after trial. The contract provides for its cancellation in the event the purchasers are unable to procure a mortgage commitment within 30 days. Appellants did not apply for such commitment and assert that they were unable to do so because appellant wife suffered a nervous breakdown and appellant husband was required to remain at home to care for her. There was evidence to the contrary, and evidence from which it might be found that there were other reasons for appellant’s nonperformance. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.